Case 1:20-cv-00548-TH-ZJH Document 6 Filed 09/13/21 Page 1 of 2 PageID #: 212




                        IN THE UNITED STATES DISTRICT COURT

                         FOR THE EASTERN DISTRICT OF TEXAS

                                    BEAUMONT DIVISION

CONRADO GAUNA                                     §

VS.                                               §      CIVIL ACTION NO. 1:20-CV-548

WARDEN, FCI BEAUMONT                              §

       MEMORANDUM ORDER OVERRULING PETITIONER’S OBJECTIONS AND
      ADOPTING THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

       Petitioner Conrado Gauna, a prisoner confined at the Federal Correctional Institution in

Beaumont, Texas, proceeding pro se, filed this petition for writ of habeas corpus pursuant to 28

U.S.C. § 2241.

       The Court referred this matter to the Honorable Zack Hawthorn, United States Magistrate

Judge, at Texarkana, Texas, for consideration pursuant to applicable laws and orders of this Court.

The magistrate judge recommends dismissing the petition without prejudice.

       The Court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such order, along with the record, pleadings and all available

evidence. The petitioner filed objections to the Report and Recommendation of United States

Magistrate Judge.

       The Court has conducted a de novo review of the objections in relation to the pleadings and

the applicable law. See FED. R. CIV. P. 72(b). After careful consideration, the Court concludes the

objections are without merit. The petitioner did not exhaust available remedies concerning his

eligibility for Earned Time Credits. Therefore, the magistrate judge correctly concluded that the

petition should be dismissed without prejudice.
Case 1:20-cv-00548-TH-ZJH Document 6 Filed 09/13/21 Page 2 of 2 PageID #: 213




                                              ORDER

       Accordingly, petitioner’s objections (document no. 5) are OVERRULED. The findings of

fact and conclusions of law of the magistrate judge are correct, and the report of the magistrate judge

(document no. 4) is ADOPTED. A final judgment will be entered in this case in accordance with

the magistrate judge’s recommendation.


       SIGNED this the 13 day of September, 2021.




                                       ____________________________
                                       Thad Heartfield
                                       United States District Judge




                                                  2
